DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7 January 2022, with respect to the 112 rejection and objection have been fully considered and are persuasive.  The outstanding rejection and objection have been withdrawn. 
Applicant’s arguments with regard to the prior art rejections have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Objections
Claim 19 is objected to because of the following informalities: in claim 19, line 2, “wherein isochronic wave” should read as “wherein the isochronic wave”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites the frequency of the isochronic wave is 1 Hz. Claim 1, on which claim 18 depends, recites a frequency range of 5-15 Hz, therefore, claim 18 does not include all limitations of the claim on which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 18, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0317795 to Couser, hereinafter Couser (cited previously), in view of US 2018/0021217 to Tracey et al., hereinafter Tracey (previously cited).
Regarding claim 1, Couser teaches (Fig 1-4D) a transcutaneous neuromodulation device (abstract; anxiety control device 10), the device comprising: one or more mechanical transducers (para 0037; frequency transmitting element 30) that produce mechanical vibrations (para 0038) having an isochronic waveform (para 0036); a battery (para 0046; battery source 40), and one or more controller boards (para 0037; PCB 35), wherein the one or more control boards are in communication with the one or more mechanical transducers (Fig 4D: see PCB 35 connected to transducer 30 via wires denoted by black lines), and wherein the one or more controller boards controls waveform output through the one or more mechanical transducers (para 0038; 0042), thereby producing mechanical vibrations (para 0038), and wherein the waveform output comprises a modulated waveform of an isochronic wave (Fig 2; para 0042) having a frequency ranging between 5-15Hz. Although Couser does not explicitly disclose the isochronic wave having a frequency ranging between 5-15 Hz, it does disclose applying the isochronic waves in frequency ranges including 4-8 Hz and 12-40 Hz (para 0047) which overlap the frequency range claimed by Applicant; consequently, it would have been obvious to apply 
Couser discloses an isochronic wave in which mechanical vibrations are produced and then stopped at regular intervals (Fig 4; para 0047), but does not explicitly disclose producing mechanical vibrations for approximately two seconds to approximately 10 seconds.
However, Tracey teaches producing mechanical vibrations for approximately two seconds to approximately 10 seconds (0221). Although Tracey does not explicitly disclose producing mechanical vibrations for approximately two seconds to approximately 10 seconds, it does disclose producing vibrations for about 1 to 120 seconds which overlaps the range claimed by Applicant; consequently, it would have been obvious to one of ordinary skill to produce the mechanical vibration for approximately two to approximately 10 seconds because the Office considers overlapping ranges to be a matter of prima facie obviousness. See MPEP 2144.05.II.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the mechanical vibrations of Couser such that they are produced for approximately two seconds to approximately 10 seconds, as taught by Tracey, for purpose of ensuring the mechanical stimulation is effective during the entire period of stimulation, particularly if the effect of non-invasive stimulation operates at least in part through mechanoreceptors (para 0099).
Regarding claim 5, Couser discloses the limitations of claim 1, but does not disclose wherein the one or more mechanical transducers of the device are configured to stimulate one or more mechanoreceptors in the skin.
However, Tracey teaches wherein the one or more mechanical transducers of the device are configured to stimulate one or more mechanoreceptors in the skin (para 0096).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the neuromodulation device of Couser wherein the one or more mechanical transducers of the device are configured to stimulate one or more mechanoreceptors in the skin, as taught by Tracey, for purpose of stimulating a nerve of the inflammatory reflex, such as the vagus nerve, to inhibit the inflammatory reflex (para 0020).
Regarding claim 7, Couser further teaches wherein the one or more controller boards modulate the waveform output to the one or more mechanical transducers to produce active or inactive pulse durations and frequencies (para 0038) configured to accommodate particular mechanoreceptor recovery periods, adaptation times, inactivation times, sensitization and desensitization times, or latencies (para 0036-0038: various waveform signals are saved in the memory and as such it would be reasonable that one of them is capable of accommodating mechanoreceptor recovery periods, etc).
Regarding claim 8, Couser further teaches the device additionally comprising one or more components that maintains the position of the one or more transducers in proximity to one or more mastoid regions of the user of the device (Fig 11; para 0041, 0061).
Regarding claim 18, Couser further teaches wherein the isochronic wave comprises a frequency of 1 Hz (para 0006). 
Regarding claim 19, Couser further teaches wherein the isochronic wave is comprised of low amplitude sub intervals (para 0047; Fig 4).
Regarding claim 24, Couser discloses the limitations of claim 1, but does not disclose wherein a level of a portion of the mechanical vibration is based on activation thresholds of one or more target cells and/or proteins.
However, Tracey teaches wherein at least a portion of the mechanical vibration is based on activation thresholds of one or more target cells and/or proteins (para 0099).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the neuromodulation device of Couser wherein a level of a portion of the mechanical vibration is based on activation thresholds of one or more target cells and/or proteins, as taught by Tracey, for purpose of ensuring the mechanical stimulation is effective during the entire period of stimulation, particularly if the effect of non-invasive stimulation operates at least in part through mechanoreceptors (para 0099).
Regarding claim 25, Couser discloses the limitations of claim 1, but does not disclose wherein the displacement of the one or more transducers that causes the vibrations ranges from 1 micron to 10 millimeters.
However, Tracey teaches wherein the displacement of the one or more transducers that causes the vibrations ranges from 1 micron to 10 millimeters (para 0098).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the neuromodulation device of Couser wherein the displacement of the one or more transducers that causes the vibrations ranges from 1 micron to 10 millimeters, as taught by Tracey, for purpose of ensuring the mechanical stimulation is effective during the entire period of stimulation, particularly if the effect of non-invasive stimulation operates at least in part through mechanoreceptors (para 0099).
Regarding claim 61, Couser teaches (Fig 1-4D) a transcutaneous neuromodulation device (abstract; anxiety control device 10) for stimulating nerves through mechanical vibration (para 0040), the device comprising: one or more mechanical transducers (para 0037; frequency transmitting element 30) that produce mechanical vibrations (para 0038) that are configured to stimulate the skin of the user of the device (para 0041), a battery (para 0046; battery source 40), and one or more controller boards (para 0037; PCB 35), wherein the one or more controller boards are in communication with the one or more mechanical transducers (Fig 4D: see PCB 35 connected to transducer 30 via wires denoted by black lines), and wherein the controller board controls one or more waveform outputs-to the one or more mechanical transducers (para 0038; 0042), thereby producing mechanical vibrations (para 0038), and wherein the one or more waveform outputs comprises an isochronic wave (Fig 2; para 0042). Although Couser does not explicitly disclose the isochronic wave having a frequency ranging between 5-15 Hz, it does disclose applying the isochronic waves in frequency ranges including 4-8 Hz and 12-40 Hz (para 0047) which overlap the frequency range claimed by Applicant; consequently, it would have been obvious to apply the isochronic wave having a frequency ranging between 5-15 Hz because the Office considers overlapping ranges to be a matter of prima facie obviousness. See MPEP 2144.05.II.
Couser discloses an isochronic wave in which mechanical vibrations are produced and then stopped at regular intervals (Fig 4; para 0047), but does not explicitly disclose producing mechanical vibrations for approximately two seconds to approximately 10 seconds.
However, Tracey teaches producing mechanical vibrations for approximately two seconds to approximately 10 seconds (0221). Although Tracey does not explicitly disclose producing mechanical vibrations for approximately two seconds to approximately 10 seconds, it does disclose producing vibrations for about 1 to 120 seconds which overlaps the range claimed by Applicant; consequently, it would have been obvious to one of ordinary skill to produce the mechanical vibration for approximately two to approximately 10 seconds because the Office considers overlapping ranges to be a matter of prima facie obviousness. See MPEP 2144.05.II.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the mechanical vibrations of Couser such that they are produced for approximately two seconds to approximately 10 seconds, as taught by Tracey, for purpose of ensuring the mechanical stimulation is effective during the entire period of stimulation, particularly if the effect of non-invasive stimulation operates at least in part through mechanoreceptors (para 0099).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Couser, in view of Tracey, as applied to claim 1 above, and further in view of US 2016/0074664 to De Ridder, hereinafter De Ridder (cited previously).
Regarding claim 4, Couser discloses the limitations of claim 1, but does not disclose wherein the one or more mechanical transducers of the device are configured to stimulate C-tactile afferent nerves in the skin.
However, De Ridder teaches wherein the one or more mechanical transducers of the device are configured to stimulate C-tactile afferent nerves in the skin (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the neuromodulation device of Couser wherein the one or more mechanical transducers of the device are configured to stimulate C-tactile afferent nerves in the skin, as taught by De Riddler, for purpose of activating pleasure sensations which may counteract depression, social isolation or deprivation, distress, anxiety, autism, and the like (para 0146).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Couser, in view of Tracey, as applied to claim 1 above, and further in view of US 2015/0305974 to Ehrenreich et al., hereinafter Ehrenreich (previously cited).
Regarding claim 6, Couser in view of Tracey discloses the limitations of claim 5, but does not disclose wherein the device is configured to come in contact with the skin of the user and the one or more mechanoreceptors comprise Merkel cells.
However, Ehrenreich teaches wherein the device is configured to come in contact with the skin of the user and the one or more mechanoreceptors comprise Merkel cells (para 0025-0026).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the neuromodulation device of Couser in view of Tracey wherein the device is configured to come in contact with the skin of the user and the one or more mechanoreceptors comprise Merkel cells, as taught by Ehrenreich, for purpose of affecting a user's sleep quality, such as the reduction or cessation of snoring or sleep apnea, as well as treating migraine headaches (para 0436).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792